ACCEPTED
                                                                                         01-15-00594-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                     7/8/2015 4:49:17 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                             NO.

IN RE ROBINSON               §                                     FILED IN
                                                    IN THE FOURTEENTH
                                                             1st COURT OF APPEALS
HELICOPTER COMPANY, INC. §                                         HOUSTON, TEXAS
                                                               7/8/2015 4:49:17 PM
                             §
                                                               CHRISTOPHER A. PRINE
Original Proceeding From the §                      COURT     OF APPEALS
                                                                       Clerk
  th
11 Judicial Court of         §
Harris County, Texas         §
Cause No. 2014-34635         §                      HOUSTON, TEXAS

             RELATORS’ MOTION FOR EMERGENCY STAY

      Relators ask the Court for an emergency stay.

                             I.     INTRODUCTION

      1.     Relator is Robinson Helicopter Company, Inc. (“Robinson” and/or

“Relator”). Real Parties in Interest are Nathan S. Ates, Individually and as Personal

Representative of the Estate of Joyce A. Ates, Deceased; Sonia Ates and Nathan

M. Ates (collectively “Ates”). Respondent is Honorable Mike D. Miller, presiding

judge of the 11th Judicial District Court, Harris County, Texas.

      2.     Robinson files its Petition for Writ of Mandamus concurrently with

this Motion for Emergency Relief.

      3.     Robinson attaches a certificate of compliance certifying that on July 8,

2015, it notified Respondent and Ates by electronic filing and service that a motion

for temporary relief would be filed. Tex. R. App. P. 52.10(a).



                                          1
      4.     On or about June 24, 2015, an Order granting Ates’ motion to compel

discovery of Robinson’s net worth was entered by the trial court. On or about July

2, 2015, Robinson filed a Motion For Reconsideration of Order Granting Plaintiffs’

Motion to Compel and Contingent Motion to Stay Pending Mandamus. On July 7,

2015, an Order denying Robinson’s Motion for Reconsideration and Motion to

Stay was denied. Additionally, production of the requested documents was ordered

by 5:00 p.m. on July 8, 2015. On or about July 8, 2015, Robinson filed its Petition

for Writ of Mandamus seeking relief from the trial court’s order. In connection

with its Petition for Writ of Mandamus, along with the present Motion for

Emergency Stay.

      5.     The underlying case is presently set for its first trial setting during the

two week period beginning January 4, 2016. Discovery is still ongoing. Because of

the nature of the issue presented, Robinson requests a stay of the Trial Court’s

order compelling production of documents reflecting its net worth while this

original proceeding is pending, but does not otherwise seek to stay discovery or

other pre-trial aspects of this case. Robinson reserves the right to ask for further

relief and seek a stay of the case in its entirety, should it appear the case is likely to

be reached for trial and this original proceeding is still pending.




                                            2
                    II.    ARGUMENT & AUTHORITIES

      6.    The Court may grant temporary relief pending its determination of an

original proceeding. Tex. R. App. P. 52.10(b).

      7.    The limited emergency stay requested herein is necessary to maintain

the status quo of the parties and preserve the Court’s jurisdiction to consider the

merits of the original proceeding. In re Reed, 901 S.W.2d 604, 609 (Tex. App.—

San Antonio 1995, orig. proceeding).

      8.    In order to avoid any unnecessary time and expense to all parties,

Robinson respectfully requests a stay only as to the Trial Court’s order compelling

production of documents reflecting its net worth pending resolution of its Petition

for Writ of Mandamus.

                                 III.   PRAYER

      For the foregoing reasons, Relator Robinson Helicopter Company, Inc. asks

the Court for a limited emergency stay only as to the Trial Court’s order

compelling production of documents reflecting its net worth to maintain the status

quo of the parties and preserve the Court’s jurisdiction to consider the merits of

Relator’s original proceeding.




                                        3
                                        Respectfully submitted,

                                        COATS & EVANS, P.C.

                                        By: /s/George Andrew Coats
                                          George Andrew Coats
                                          State Bar No. 00783846
                                          E-mail: coats@texasaviationlaw.com
                                          Gary Linn Evans
                                          State Bar No. 00795338
                                          E-mail: evans@texasaviationlaw.com
                                          Carrie M. McKerley
                                          State Bar No. 24056625
                                          E-mail: mckerley@texasaviationlaw.com
                                          P.O. Box 130246
                                          The Woodlands, Texas 77393-0246
                                          Telephone: (281) 367-7732
                                          Facsimile: (281 367-8003

                                        ATTORNEYS FOR RELATORS,
                                        ROBINSON HELICOPTER COMPANY,
                                        INC.


                       CERTIFICATE OF COMPLIANCE

      Under Texas Rule of Appellate Procedure 52.10(a), I certify that on July 8,
2015, I notified Real Party in Interest, through its counsel of record, via e-filing, as
well as Respondent by letter e-filed with the 11th Judicial District Court of Harris
County, Texas, that a motion for temporary relief had been filed.

                                               /s/ George Andrew Coats
                                               George Andrew Coats




                                           4
                         CERTIFICATE OF SERVICE


       I certify that pursuant to Rule 21a of the Texas Rules of Civil Procedure a
true and correct copy of the foregoing instrument has been delivered to all counsel
of record on the 8th day of July, 2015.

Mr. Mark T. Murray                          Via ProDoc E-Filing
Stevenson & Murray
24 Greenway Plaza, Suite 750
Houston, Texas 77046
713-622-3223
713-622-3224 Fax
Email: mmurray@johnstevensonlaw.com

Mr. Don Swaim                               Via ProDoc E-Filing
Rose Walker, LLP
3500 Maple Avenue, Suite 900
Dallas, Texas 75219
Telephone: 214-752-8600
Facsimile: 214-752-8700
Email: dswaim@rosewalker.com

Judge Michael Gomez                         Via ProDoc E-Filing
129th District Court
Harris County Civil Courthouse
201 Caroline, 10th Floor
Houston, Texas 77002



                                            /s/George Andrew Coats
                                            George Andrew Coats




                                        5